Citation Nr: 0403149	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-09 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than July 20, 1999 
for the grant of service connection for a bunion deformity of 
the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from August 1945 to May 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which implemented a Board decision granting 
service connection for a bunion deformity of the right foot, 
and assigned a 10 percent disability rating for this 
disorder, effective July 20, 1999.  The veteran filed a 
timely appeal to the effective date assigned by the RO for 
the grant of service connection for this disability.

The Board observes that in his March 2003 VA Form 9 Appeal in 
this case, the veteran asserted that a clear and unmistakable 
error had been made in the original December 1955 rating 
decision which first denied his claim for service connection 
for a bunion deformity of the right foot.  In May 2003, the 
RO issued a rating decision in response to this claim.  
However, as a timely notice of disagreement to this decision 
from the veteran is not of record, the Board does not 
presently have jurisdiction over this claim, and shall not 
address it in this decision.  38 C.F.R. § 20.201 (2003); see 
Manlincon v. West, 12 Vet. App. 328 (1999).  


FINDINGS OF FACT

1.  The veteran's claim for an effective date earlier than 
July 20, 1999 for the grant of service connection for a 
bunion deformity of the right foot did not arise from an 
application for benefits, but rather stemmed from a notice of 
disagreement to the effective date assigned by a VA rating 
decision granting service connection for this disability; as 
such, the VCAA does not apply to the veteran's claim.

2.  The veteran's original claim for service connection for a 
bunion deformity of the right foot was first denied by the RO 
in a rating decision dated in December 1955.

3.  The veteran did not file a timely appeal to the RO's 
December 1955 decision.

4.  In September 1972, the veteran filed a claim to reopen 
his previously-denied claim for service connection for a 
bunion deformity of the right foot; this claim was denied by 
the RO in a rating decision dated in December 1972.

5.  The veteran did not file a timely appeal to the RO's 
December 1972 decision. 

6.  In December 1994, the veteran again filed a claim to 
reopen his previously-denied claim for service connection for 
a bunion deformity of the right foot; this claim was denied 
by the RO in rating decisions dated in April 1995 and in June 
1995.

7.  The veteran did not file a timely appeal to the RO's June 
1995 decision.

8.  On July 20, 1999, VA received from the veteran a VA Form 
21-4138, Statement in Support of Claim, in which he requested 
that VA reopen and grant his claim for service connection for 
a bunion deformity of the right foot. 

9.  In a rating decision dated in November 1999, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's previously denied claim for 
service connection for a bunion deformity of the right foot, 
and denied service connection for this disorder.

10.  The veteran appealed the RO's November 1999 denial to 
the Board, which reopened the veteran's claim and granted 
service connection for a bunion deformity of the right foot 
in a decision dated in April 2002.

11.  In a rating decision dated in July 2001, the RO 
effectuated the Board's grant of service connection for a 
bunion deformity of the right foot, and assigned an effective 
date of July 20, 1999 for this grant.




CONCLUSIONS OF LAW

1.  The June 1995 RO rating decision which determined that 
new and material evidence had not been received and denied 
service connection for a bunion deformity of the right foot 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2003).

2.  The criteria for the assignment of an effective date 
earlier than July 20, 1999 for the grant of service 
connection for a bunion deformity of the right foot have not 
been met.  38 U.S.C.A. §§ 1110, 5103A, 5110 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The earlier effective date issue on appeal was first raised 
in a notice of disagreement submitted in response to VA's 
notice of its decision on a claim by the veteran (i.e., a 
claim to reopen a claim for service connection for a bunion 
deformity of the right foot).  Under 38 U.S.C. § 5103(a), VA, 
upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  
However, in this case the earlier effective date issue on 
appeal did not stem from an application for benefits, but 
rather stemmed from a notice of disagreement to the effective 
date assigned by a VA rating decision.  Under 38 U.S.C. § 
7105(d), upon receipt of a notice of disagreement in response 
to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it 
deems proper under applicable regulations and issue a 
statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  

Nevertheless, the Board notes that the October 2002 statement 
of the case (SOC), as well as letters sent to the veteran, 
informed him of the information and evidence needed to 
substantiate his earlier effective date claim.  The SOC 
informed the veteran of the regulation governing effective 
dates.  Furthermore, all the pertinent evidence is already of 
record.  In light of the above, further development in this 
regard would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify.  

Additionally, the veteran does not allege, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the issue of entitlement to an earlier effective 
date appeal.  As such, the Board finds the VA's duty to 
assist in this case has been met.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider his claim for this benefit.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A review of the veteran's claims file reveals that the 
veteran's original claim for service connection for residuals 
of a right foot injury was denied by the RO in a rating 
decision dated in December 1955.  At that time, the RO denied 
the veteran's claim on the basis that there was no evidence 
of residuals from an inservice injury to the right toe 
sustained in December 1946.  The veteran did not timely 
appeal this denial, and the December 1955 RO decision became 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (2003).

The veteran attempted to reopen his service connection claim 
in September 1972.  In a rating decision dated in December 
1972, the RO declined to reopen the claim for lack of new and 
material evidence.  In December 1994, the veteran again 
requested a reopening of his claim.  In rating decisions 
dated in April 1995 and June 1995, the RO concluded that new, 
but not material, evidence had not been submitted, and denied 
the request to reopen.  The veteran was notified of these 
findings and did not file a timely appeal after the issuance 
of the June 1995 decision.  The June 1995 decision therefore 
also became final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 
(2003)

On July 20, 1999, the RO received another request from the 
veteran to reopen his claim.  The RO declined to reopen it in 
a December 1999 rating decision, again finding new, but not 
material, evidence.  The veteran disagreed with that decision 
and timely appealed it to the Board.  In a decision dated in 
April 2002, the Board reopened the veteran's claim, and 
granted service connection for a bunion deformity of the 
right foot.  

In a rating decision dated in April 2002, the RO issued a 
rating decision effectuating the Board's grant of service 
connection for a bunion deformity of the right foot.  The RO 
assigned an effective date of July 20, 1999 for the grant of 
service connection, reflecting the date of VA's receipt of 
the veteran's claim to reopen.  The veteran seeks an 
effective date earlier than July 20, 1999 for this grant, 
asserting that VA's previous denials of his claim were in 
error.  He also claims that since the Board found that direct 
service connection was "awarded based on an analogous 
rating," which he believes should have been done at the time 
of the original rating decision in 1955, the award of service 
connection should go back to the date of his original claim 
in 1955.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  For disability 
compensation stemming from direct service connection, the 
effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year of separation from active service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2003).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002).  38 C.F.R. § 3.155 states that any communication 
or action indicating intent to apply for one or more VA 
benefits may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  See Kessel v. West, 
13 Vet. App. 9 (1999).  VA is required to identify and act on 
informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 
2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2003).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.1(p) 
(2003) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).  Any application for a benefit 
received after final disallowance of an earlier claim is 
considered a claim to reopen.  38 C.F.R. § 3.160(e) (2003).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of certain specified documents 
will be accepted as an informal claim for increased benefits 
or an informal claim to reopen.  Specifically, in such cases, 
evidence received from a private physician or layperson will 
be accepted as a claim if the matter is within the competence 
of the physician or lay person and shows the reasonable 
probability of entitlement to benefits.  See 38 C.F.R. § 
3.157(b)(2) (2003).  The date of receipt of such evidence is 
considered the date of claim.  Id.  VA medical records may 
also form the basis of an informal claim for increased 
benefits in such cases.  38 C.F.R. § 3.157 (2003).  A report 
of examination or hospitalization, if it meets the 
requirements of this section, will be accepted as an informal 
claim for benefits if the report relates to a disability that 
may establish entitlement.

In this case, the RO assigned an effective date of July 20, 
1999 based on VA's receipt of a claim to reopen received from 
the veteran on that date.  The veteran contends that he is 
entitled to an effective date for service connection for a 
bunion deformity of the right foot back to the date of his 
original claim for service connection for this disability in 
September 1955.  He argues that his symptomatology has been 
present since that time and that he has continued to seek 
service connection for this disorder over the years, thus 
warranting an earlier effective date for the grant of service 
connection.  However, his September 1955 claim was 
appropriately adjudicated by the RO in a rating decision 
dated in December 1955.  When this rating decision was not 
timely appealed by the veteran, it became a final 
disallowance.  

As noted above, the record reflects several subsequent final 
RO decisions, the most recent of which is dated in June 1995, 
which determined that new and material evidence to reopen the 
claim for service connection for a bunion deformity of the 
right foot had not been received, and denied service 
connection for the veteran's claimed disability.  38 U.S.C.A. 
§ 7105(c).  Absent revision based upon clear and unmistakable 
error (CUE) in this most recent prior final decision, the 
assigned effective date for the grant of service connection 
can, in any case, be no earlier than June 1995.  See 38 
C.F.R. § 3.105.

The Board has reviewed the evidence to determine whether a 
claim, formal or informal, exists after June 1995 (the date 
of the most recent prior unappealed and final RO decision on 
this matter), but before July 20, 1999 (the date of the 
veteran's most recent claim to reopen) upon which an 
effective date earlier than July 20, 1999 could be 
predicated.  However, the Board finds that it did not receive 
any correspondence after the Board's June 1995 denial 
evidencing the veteran's intent to reopen his claim for 
service connection for a bunion deformity of the right foot 
prior to June 20, 1999.  On the contrary, there is no 
evidence that any correspondence of any sort was received 
from the veteran during that time period.  In addition, there 
is no medical evidence during this period, either VA or 
private, which can be construed as an informal claim to 
reopen, as no medical evidence of any sort was received 
between June 1995 and July 20, 1999.  Based on the above, the 
earliest date of service connection for a bunion deformity of 
the right foot is July 20, 1999, the date of VA's receipt of 
the veteran's claim to reopen his claim for service 
connection for a bunion deformity of the right foot.
 
In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's earlier effective date 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West 2002).

As a final matter, the Board also notes that the veteran has 
expressed concern regarding the "analogous rating" 
performed by the RO in its April 2002 rating decision, and 
has asserted that "an analogous rating should have been done 
with the Veteran's original claim in 1955."  However, the 
issue of rating by analogy becomes an issue, if at all, only 
after service connection has been established.  The issue of 
the use of an analogous rating only arises when VA must 
determine the disability rating for a service-connected 
disability, and the particular disability for which the 
veteran has been service connected is not specifically listed 
under VA's Schedule for Rating Disabilities.  In those case, 
the disability may be rated by analogy to a closely related 
disease in which not only the functions affected, but also 
the anatomical location and symptomatology are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27 (2003); see also 
Lendenmann v. Principi, 3 Vet. App. 345, 349-350 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As the 
veteran's bunion deformity of the right foot was not service 
connected at the time of the RO's December 1955, the use of 
an analogous rating was not at issue, and did not affect the 
outcome of that decision in any way.







ORDER

The claim for an effective date earlier than July 20, 1999 
for the grant of service connection for a bunion deformity of 
the right foot is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



